      CASE 0:19-cv-02818-PJS-DTS Document 20 Filed 03/18/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
------------------------------------ X
BRIAN FORD, Individually and on Behalf :           Case No. 19-cv-2818 (PJS/DTS)
of All Others Similarly Situated,      :
                                       :           CLASS ACTION
                 Plaintiff,
                                       :
                                       :
       -against-
                                       :
                                       :
RAYTHEON COMPANY and THOMAS :
A. KENNEDY,                            :
                                       :
                 Defendants.
                                       :
------------------------------------ X


                                NOTICE OF DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal

Rules of Civil Procedure, plaintiff Brian Ford (“Plaintiff”) voluntarily dismisses this action

with prejudice as to Plaintiff only and without prejudice as to the putative class. Because

this notice of dismissal is being filed with the Court before service by Defendants of either

an answer or a motion for summary judgment, Plaintiff’s dismissal of this action is

effective upon the filing of this notice. Ajiwoju v. Cottrell, 245 F. App'x 563, 565 (8th Cir.

2007) (“A voluntary dismissal pursuant to Rule 41(a)(1) is effective upon entry and does

not require judicial approval.”) (citing Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189

(8th Cir. 1984)).

//

//
     CASE 0:19-cv-02818-PJS-DTS Document 20 Filed 03/18/20 Page 2 of 2




Dated: March 18, 2020                      Respectfully Submitted,

                                           /s/ Garrett D. Blanchfield
OF COUNSEL                                 Garrett D. Blanchfield
MONTEVERDE & ASSOCIATES PC                 REINHARDT WENDORF &
Juan E. Monteverde                         BLANCHFIELD
Miles D. Schreiner                         332 Minnesota Street, Suite W-1050
The Empire State Building                  St. Paul, MN 55101
350 Fifth Avenue, Suite 4405               Tel: 651-287-2100
New York, New York 10118                   Fax: 651-287-2103
Tel: 212-971-1341                          Email: g.blanchfield@rwblawfirm.com
Fax: 212-202-7880
Email: jmonteverde@monteverdelaw.com       Counsel for Plaintiff
      mschreiner@monteverdelaw.com

Counsel for Plaintiff




                                       2
